ACCEPTED
                                                                                                    04-14-00899-cv
                                                                                       FOURTH COURT OF APPEALS
                                                                                            SAN ANTONIO, TEXAS
                                                                                             8/31/2015 10:51:14 AM

                          GARCIA & VILLARREAL, PLLC                                                 KEITH HOTTLE
                                                                                                            CLERK

                                  Attorneys at Law
                                     ____________________
Francisco R. Villarreal                 4311 N. McColl Rd.                 Telephone: 956-630-0081
panchov@gvlaw.net                       McAllen, Texas 78504                     FILED
                                                                            Facsimile:   IN
                                                                                       956-630-3631
                                                                         4th COURT OF APPEALS
                                                                          SAN ANTONIO, TEXAS
                                       August 31, 2015                  08/31/2015 10:51:14 AM
                                                                           KEITH E. HOTTLE
Hon. Keith E. Hottle                                           Via               Clerk
                                                                     Electronic Submission
Clerk, Fourth Court of Appeals
Cadena-Reeves Justice Center
300 Dolorosa, Suite 200
San Antonio, Texas 78205-3037

         Re:        Cause No. 04-14-00899-CV
                    Laura Leticia Zepeda Vasquez, Individually and on behalf of The
                    Estate of Jose Abraham Vasquez, Jr. v. Legend Natural Gas III L.P.,
                    et al.

Dear Mr. Hottle:

       Counsel for appellee, XTO Energy, Inc. will not present oral argument on
September 15, 2015. We have agreed to yield oral argument time to other
appellees. XTO Energy, Inc. continues to rely upon all of the arguments submitted
to this Court by the other appellee parties in favor of affirming the final judgment
of the trial court. See TEX.R.APP.P. 9.7.

                                                 Respectfully submitted,

                                                 /s/ Francisco R. Villarreal
                                                 Jose E. Garcia
                                                 State Bar No. 07636780
                                                 Francisco Rene Villarreal
                                                 State Bar No. 00789706
                                                 GARCIA & VILLARREAL, PLLC
                                                 4311 North McColl Road
                                                 McAllen, Texas 78502
                                                 956-630-0081
                                                 956-630-3631 Facsimile
                                                 panchov@gvlaw.net

                                                 Attorneys for Appellee, XTO Energy, Inc.
                           CERTIFICATE OF SERVICE

       I certify that a true copy of this document was served via the e-filing system
(if the individual was registered for service) and as shown below on August 31,
2015.
      Jeffrey L. Dorrell
      HANSZEN LAPORTE, L.L.P.                       William A. Abernethy
      11767 Katy Fwy., Ste. 850                     DONNELL ABERNETHY
      Houston, TX 77079                             & KIESCHNICK, P.C.
      Email: jdorrell@hanszenlaporte.com            555 N. Carancahua, Ste. 1700
                                                    Corpus Christi, Texas 78401-0583
      Isaac J. Huron                                Email: babernathy@dakpc.com
      DAVIS CEDILLO &
      MENDOZA, INC.                                 E. Michael Rodriguez
      McCombs Plaza, Suite 500                      ATLAS HALL &
      755 E. Mulberry Ave.                          RODRIGUEZ, L.L.P.
      San Antonio, Texas 78212                      PO Box 6369
      Email: ihuron@lawdcm.com                      50 W. Morrison Rd., Ste. A
                                                    Brownsville, Texas 78523-6369
      David L. Ortega                               Email: mrodriguez@atlashall.com
      Richard McNitzky
      NAMAN HOWELL                                  Brian Miller
      SMITH & LEE, PLLC                             VICKERY & WILLIAMS, L.L.P.
      Union Square II                               Frost Bank Plaza, Suite 1300
      10001 Reunion Place, Suite #600               802 N. Carancahua St.
      San Antonio, Texas 78216                      Corpus Christi, Texas 78401
      Email: dortega@namanhowell.com                Email: brian.miller@roystonlaw.com
             rmcnitzky@namanhowell.com




                                           /s/ F.R.Villarreal
                                                  Francisco R. Villarreal




                                           2